PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ma et al.
Application No. 16/687,583
Filed: 18 Nov 2019
For: Method And System For Accelerating Interactive-Streaming-Based Applications Via Cloud Overlay Networks
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to withdraw holding of abandonment for nonreceipt of an Office action under 37 CFR 1.181 filed on December 13, 2021. This is also a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed on December 13, 2021.

The record shows the Office issued an electronic non-final Office action on March 10, 2021, which set a three-month shortened statutory period for reply from the date of the communication. No extensions of time were obtained under 37 CFR 1.136(a). 

On March 18, 2021, the Office mailed a postcard to the correspondence address of record as a courtesy reminder that a new correspondence was available for this application. On April 1, 2021, the courtesy postcard mailed on March 18, 2021, was returned to the USPTO, with the notation “FORWARD TIME EXP RTN TO SENDER.”

The Office did not receive any reply to the non-final Office of March 10, 2021. Accordingly, the application became abandoned on June 11, 2021. On November 17, 2021, the Office issued a Notice of Abandonment. On December 13, 2021, applicant filed the present petitions.


PETITION TO WITHDRAW HOLDING OF ABANDONMENT

Applicant requests withdrawal of holding of abandonment due to nonreceipt the non-final Office action issued on March 10, 2021. Applicant explains:

A Non-final Office Action as attached was mailed to the undersigned’s address on the record on Mar. 10", 2021, which was undelivered and returned as shown in the attached notice of the Post Office. An email notice of abandonment was sent on Nov. 17, 2021. However, the undersigned has been stationing in China since last year and did not have access to the g-mail address on the record and have also had issues accessing to the public pair and private pair database.

The undersigned attests to the fact that a search of the file jacket and docket records indicates that the Office Communication was not received.

Petition, 12/13/21, p. 1.

A review of the record shows that applicant’s patent practitioner, Yi Chen, is incorrect in stating the Office mailed the non-final Office action to the correspondence address of record and that it was returned to the USPTO as undeliverable. The Office issued an electronic non-final Office action on March 10, 2021, and notified the three email addresses designated by applicant to receive email notifications. The Office notes that the courtesy reminder postcard, and not the non-final Office action, was mailed to the correspondence address of record to inform applicant of the new e-Office action for review and action. 

The record and petition under 37 CFR 1.181 show that applicant did not receive non-final Office of March 10, 2021, because Yi Chen did not have access to email nor Public or Private PAIR during the relevant period to retrieve the email notifications. There is no indication the USPTO erred in the electronic notification of the e-Office action issued on March 10, 2021. The Office sent e-mail notifications regarding the issuance of the non-final Office action of March 10, 2021, not only to Yi Chen’s email, but to two other emails. This practice is to ensure the e-mail notifications are received and promptly acted upon. There is no explanation as to why the other recipients of the email did not act in response to the notification. In addition, applicant did not receive the courtesy reminder postcard due to the expiration of the USPS forwarding period and failure to provide the USPTO with a change of correspondence address. Therefore, the showing of record and the explanation set forth in the petition do not support withdrawal of holding of abandonment.

The petition under 37 CFR 1.181 is DISMISSED.


PETITION TO REVIVE

Applicant filed the present petition to revive the application under 37 CFR 1.137(a), accompanied by (1) a $525 petition fee as set forth in § 1.17(m); (2) a reply to the non-final Office action in the form of an amendment; and (3) an appropriate statement of unintentional delay.  

The Office finds that applicant has met the requirements for revival of the application under 37 CFR 1.137(a) due to unintentional delay in filing the reply to the non-final Office action.

The petition under 37 CFR 1.137(a) is GRANTED.

This application is being forwarded to Technology Center Art Unit 2474 for review of the reply filed on December 13, 2021.  

Questions regarding this decision may be directed to the undersigned at (571) 272 – 3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET